
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 529
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2012
			Mr. Rohrabacher (for
			 himself, Mr. Gohmert, and
			 Mr. King of Iowa) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should not consider releasing Taliban
		  prisoners, Abdul Haq Wasiq, Mullah Norullah Noori, Mullah Mohammed Fazl, and
		  Mullah Khairullah Khairkhwa, from prison in Guantanamo Bay, Cuba, until Mullah
		  Muhammed Omar has been turned over to United States custody.
	
	
		Whereas Mullah Muhammed Omar has led the Taliban, enabled
			 by safe havens provided by the Government of Pakistan, in war against the
			 United States since 2001;
		Whereas the Taliban in 1994, led by Mullah Omar, captured
			 Kandahar;
		Whereas the Taliban in 1996, led by Mullah Omar, captured
			 Kabul;
		Whereas Mullah Omar led the Taliban’s rule of Afghanistan
			 from 1996 to 2001;
		Whereas Mullah Omar imposed a barbaric, Islamist,
			 anti-Western, and misogynistic rule on Afghanistan;
		Whereas Mullah Omar supported Osama Bin Laden and al Qaeda
			 in their efforts to launch expeditionary terror attacks, including the 9/11
			 attacks on the United States;
		Whereas Mullah Omar led the regrouping of the Taliban
			 after 2001;
		Whereas Richard Holbrooke, the former
			 Special Envoy for Afghanistan and Pakistan, was quoted in February 2011 saying,
			 I think Mullah Omar is incredibly important, the more I look at this
			 thing, the more I think he is a driving, inspirational force whose capture or
			 elimination would have a material effect … I don’t think we can negotiate with
			 Mullah Omar … That’s why I think eliminating Mullah Omar is so critical … With
			 Mullah Omar, the Pakistanis are in a better position to control the Taliban …
			 He’s such a pivot person. If you have him, if you hold him, you control the
			 whole organization.;
		Whereas Mullah Omar has used sanctuaries provided by the
			 Government of Pakistan to launch attacks which have wounded and killed
			 thousands of United States, Coalition, and Afghan soldiers as well as a large
			 number of Afghan noncombatants;
		Whereas Mullah Omar has led the Taliban in a brutal
			 insurgency which has targeted civilians and disregarded all limits of decency
			 or morality;
		Whereas Mullah Omar has murdered those like Burhanuddin
			 Rabbani who in seeking peace reached out to Mullah Omar and who were brutally
			 murdered;
		Whereas the Taliban, under the heading the
			 Islamic Emirate of Afghanistan, recently threatened Members of Congress who had
			 met with Afghan leaders in Berlin about establishing a federal system to bring
			 democratic government closer to the people, declaring any person paving
			 the way for the disintegration of Afghanistan under the title of a federal
			 system will be treated as enemies;
		Whereas the Taliban, under the heading the Islamic Emirate
			 of Afghanistan, continue to speak as the rulers of the entire country who will
			 not compromise that dominance, in a recent statement declared they have
			 inflicted ignominious defeat on the United States;
		Whereas the strategic interests of Pakistan and its
			 Chinese ally have diverged from the objectives of the United States in
			 Afghanistan, the United States needs to shift its alignment towards India and
			 other regional actors whose aims are compatible with United States security
			 concerns; and
		Whereas the conflict in Afghanistan pits the Taliban and
			 their Pakistani handlers against Afghans of every ethnic group, in order to
			 bring peace the Taliban must negotiate with the National Front and other tribal
			 and ethnic groups within Afghanistan, not the United States Department of
			 State: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that President Barack Obama and the United States Department of
			 State should not consider releasing Taliban prisoners, Abdul Haq Wasiq, Mullah
			 Norullah Noori, Mullah Mohammed Fazl, and Mullah Khairullah Khairkhwa, from
			 prison in Guantanamo Bay, Cuba, until Mullah Muhammed Omar has been turned over
			 to United States custody.
		
